Citation Nr: 1412321	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), including as due to sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty training (ADT) in the U.S. Marine Corps Reserve (USMCR) from July to November 1977, and active duty in the U.S. Army from May 1980 to May 1983.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified by teleconference before the undersigned Veterans Law Judge in March 2011.  A transcript of that proceeding is associated with the Veteran's claims file.  In March and November 2012, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

In November 2012, the Board instructed the RO to schedule the Veteran for a comprehensive VA psychiatric examination to determine the nature and etiology of any psychiatric disorders suffered by the Veteran.  Relevant here, the examiner was asked to determine whether the Veteran suffers from any diagnosable psychiatric disorders.  Further, the examiner was asked to comment on the onset and etiology of any diagnosed psychiatric disorder.  The remand made clear that any opinions provided must be supported by a rationale from the examiner.  Finally, the examiner was asked to discuss whether any behavioral changes that occurred at or close in time to the alleged military sexual assault could possibly indicate the occurrence or one or more of the alleged in-service stressors.  

The Veteran was afforded a VA psychiatric examination in January 2013.  There, the examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS).  The examiner stated that "[t]he writer cannot with certainty [state] whether the current Anxiety Disorder is related to military stressors or civilian stressors or both without resorting to mere speculation."   The examiner offered no opinion as to the onset of the Veteran's anxiety disorder.  The examiner also stated that  "[t]he writer cannot say whether the behavioral changes that occurred in service are indicative of antisocial traits or indicative of the occurrence of the alleged in service stressor without resorting to mere speculation."

The January 2013 VA examination was inadequate for several reasons.  First, the examiner provided no opinion as to the approximate onset of the Veteran's diagnosed anxiety disorder.  Second, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Unites States Court of Appeals for Veterans Claims (Court) noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  The January 2013 examiner provided no reasoning for her opinions that the she could not opine as to the etiology of the Veteran's anxiety disorder and whether in-service behavioral changes were indicative of the alleged in-service stressor without resorting to mere speculation.  In light of the examiner's failure to provide any opinion as to the onset of the Veteran's anxiety disorder and the examiner's inability to provide her reasoning for being unable to opine as to the etiology of the Veteran's anxiety disorder and the character of his in-service behavioral change, the January 2013 VA examination is inadequate.  On remand, the examiner should submit an addendum opinion addressing those issues and to the extent that the examiner cannot offer opinions without resorting to speculation, she must explain why she is unable to render such opinions.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's claims file to the January 2013 VA examiner in order to provide an addendum to the January 2013 VA examination report.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

(a) Whether it is at least as likely as likely as not (50 percent probability or greater) that the diagnosed anxiety disorder had its clinical onset or is otherwise related to the Veteran's active service?

(b) Specify whether any behavioral changes that occurred in service are indicative of the occurrence one or more of the claimed in-service stressors.  In this respect, comment on the December 1991 VA medical report in which the Veteran denied ever being physically or sexually abused.  

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

If the January 2013 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the January 2013 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, he should be afforded an examination.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


